Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated April 26, 2021, claims 1-20
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
(d), which papers have been placed of record in the file.

Information Disclosure

The IDS filed April 26, 2021 has been considered.

 
Drawings

The drawings filed April 26, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, a processor suitable for generating an estimated read level based on the Gaussian modeling and data read from the memory cells, and applying a compensated read voltage to control the memory device to perform read operations of the memory cells, wherein the compensated read voltage is generated by applying the offset level information to the estimated read level.
-with respect to claim 12, a processor suitable for generating an estimated parameter value based on data read from the memory cells and the Gaussian modeling, generating a compensated parameter value by applying parameter offset information to the estimated parameter value, and controlling the memory device to perform a read operation using a compensated read level which is generated by estimating a read level based on the compensated parameter value.
-with respect to claim 20, a processor configured to: generate an estimated read level based on data, which is read from the memory cells, using Gaussian modeling; generate a compensated read level based on the estimated read level and an offset level, which is determined based on a difference is between an optimal read level according to characteristics of the memory cells and a read level according to the Gaussian modeling; and control the memory device to perform a read operation on the memory cells using the compensated read level.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 13, 2022